Citation Nr: 1221122	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-50 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

2.  Whether there was clear and unmistakable error (CUE) in the March 5, 1973 rating decision which denied service connection for hearing loss disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.  The appellant is the surviving spouse of the Veteran. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Muskogee, Oklahoma.

The appellant testified before the undersigned Veterans Law Judge at a September 2011 video teleconference hearing.  A transcript of the hearing has been associated with the claim file.  


FINDINGS OF FACT

1.  The March 5, 1973 rating decision did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision. 

2.  The veteran died in June 2008.

3.  At the time of his death, the Veteran was service connected for hearing loss, rated 100 percent disabling; tinnitus, rated 10 percent disabling; malaria, rated noncompensably disabling, and a perforation of the left eardrum, rated noncompensably disabling.

4.  The Veteran was assigned a 100 percent disability rating for bilateral hearing loss disability effective July 1, 2005.

5.  The Veteran was not receiving or entitled to receive compensation for a service connected disability that was rated totally disabling for at least 8 continuous years immediately preceding his death. 


CONCLUSIONS OF LAW

1.  The March 5, 1973 rating decision did not contain CUE in its failure to grant entitlement to service connection for hearing los disability.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 (2011). 

2.  The criteria for dependency and indemnity compensation under 38 U.S.C.A. § 1318 were not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126, includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Regarding the Veteran's claims involving allegations of CUE, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

Regarding the claim for DIC, the Court held that VA's duties to notify and assist, contained in the VCAA, are not applicable to cases such as this one, in which the law, rather than the evidence, is dispositive.  See Smith v. Gober, 14 Vat. App. 277, 231-232 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Legal Criteria and Analysis

CUE

At her hearing, the appellant contended that at the time of the March 5, 1973 rating decision which denied service connection for hearing loss the RO did not consider all the available as the back page of standard Form 88 was missing.  She contends this constitutes CUE. 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14. 

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

In considering the CUE claim, the Board must consider the law in effect at the time of the March 1973 rating decision.  Applicable law in effect at the time of the rating decision was essentially as it is today and provided that service connection would be granted for a disability resulting from personal injuries suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service.  Moreover, post service development of a presumptive disease such as sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 (1973). 

In September 1972, the Veteran filed a claim for service connection for hearing loss and ringing in both ears.  The RO denied service connection for hearing loss and tinnitus in a March 1973 rating decision.  The basis of the denial was that there was no hearing loss disability at the time.  The Veteran was informed of the decision in a letter of March 1973 and he did not appeal.

The March 1973 rating decision references service treatment records and the separation physical which show a history of perforation of the left eardrum and normal hearing.  The record contains a folder with the service treatment records which sequentially appears to have been associated with the record after the March 1973.  However, considering that the RO noted the findings of the separation physical, and presuming regularity, there is no reason for the Board to doubt that the service treatment records were part of the claim file at the time of the March 1973 rating decision.  

Moreover, a review of the service treatment records shows that both the front and back page of the standard form 88, or the Report of Medical Examination were included in the records.  Indeed, while the service treatment records are not the originals, but rather copies, both pages are included.  Furthermore, and significantly, the RO references the normal hearing findings and the notation of the perforated left ear drum, both of which were noted on the back page of the standard Form 88 or Report of Medical Examination.  

The Board further notes that the record, at the time of the March 1973 decision, shows that the Veteran underwent a VA examination in December 1972 at which time, the audio examination was deferred.  A Status of Request for Physical Examination of February 1973 shows that the Veteran failed to show up for the audiological examination which was scheduled for January 1973.  Thereafter, the rating decision in question was issued.  

On the basis of the evidence of record at the time of the March 1973 rating decision, the Board cannot conclude that such decision was clearly and unmistakable erroneous.  In further discussion, it is noted that the Veteran sought to reopen his claim of entitlement to service connection for bilateral hearing loss in July 2005.  Ultimately, the Veteran's claim was reopened and service connection was granted for a bilateral hearing loss. 

The determination of whether a prior rating decision was clearly and unmistakably erroneous must be based on the record and the law that existed when that decision was made.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Because the evidence regarding a bilateral hearing loss disability and a medical opinion relating said disability to service was not of record until after the date of the 1973 rating decision, such evidence can have no bearing on the Veteran's claim of CUE in the March 1973 rating decision.  What was of record was audiometric testing results at time of entry and discharge, both of which indicated hearing that was within normal limits.  Also of record was a post service VA examination of December 1972 and the Veteran's failure to show up for an audiological examination.  

The Board has concluded that there was no CUE made in the 1973 decision.  The March 1973 rating decision was reasonably supported by the evidence of record at the time it was promulgated and was consistent with the laws and regulations then in effect.  There is no evidence that the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  See Russell, supra.  Moreover, there is no indication that there was any error in the March 1973 rating decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo, supra. 

In sum, the appellant has not identified any specific findings or conclusions in the March 1973 rating decision that were undebatably erroneous.  The record does not reveal any kind of errors of fact or law in the March 1973 rating decision that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the results would have been manifestly different but for the errors.  Thus, the criteria for a finding of CUE have not been met and the appellant's claim to revise or reverse the March 1973 rating decision must be denied. 

DIC pursuant to 38 U.S.C.A. § 1318

The appellant also argues that she should be granted DIC pursuant to 38 U.S.C.A. § 1318.  She claims that the Veteran should have been awarded service connection for hearing loss in March 1973 and had the RO done so, he would have met the requirements for DIC pursuant to 38 U.S.C.A. § 1318.

This statute provides, in relevant part, that VA shall pay DIC benefits to the surviving spouse of a Veteran whose death was not the result of his own misconduct and who was either (1) rated totally disabled for 10 or more years immediately prior to his death; (2) had a disability that was continuously rated totally disabling for a period of at least 5 years from the date of the Veteran's discharge or release from active duty, or (3) the Veteran was a former prisoner of war (POW) who died after September 30, 1999 and was rated totally disabled for at least 1 year prior to his death.  38 U.S.C.A. § 1318. 

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 'entitled to receive' means that, at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to his dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset his indebtedness; (3) he had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) he had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because his whereabouts was unknown, but he was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determined that benefits were payable under 38 U.S.C.A. § 5309.  See 38 C.F.R. § 3.22(b).

Further, except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involving a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106.

So according to 38 C.F.R. § 3.22, the Veteran must have been receiving, or entitled to receive, the compensation benefits at the time of his death; the appellant cannot establish entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by showing 'hypothetical entitlement.'  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

The appellant in this case is not entitled to DIC benefits under 38 U.S.C.A § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death.  

In this case, the Veteran was released from active service in December 1952 and was not a prisoner of war.  At the time of his death, he was in receipt of a 100 percent disability rating for bilateral hearing loss effective July 1, 2005.  He died in June 2008.  Thus, the Veteran was rated totally disabled since July 1, 2005, slightly more than 3 years before his death.  This is less than the ten years required by 38 U.S.C.A. § 1318.  

The appellant contends that notwithstanding this fact, she should be awarded enhanced compensation because the Veteran was in fact totally disabled for ten or more years prior to his death and had there not been CUE in the March 1973 rating decision which denied service connection for hearing loss disability, the Veteran would have met the requirements of 38 U.S.C.A. § 1318.  However, as decided above, there is no CUE in the March 1973 decision.  Thus, the criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 were not met.

The Board considered the benefit of the doubt doctrine but the preponderance of the evidence is against the claim for benefits pursuant to 38 U.S.C.A. § 1318. See, e.g., Gilbert 1 Vet. App. 49 at 55; 38 U.S.C.A. § 5107(b).  Accordingly, DIC benefits pursuant to 38 U.S.C.A. § 1318 are denied.


ORDER

The appellant's claim to revise or reverse the March 1973 rating decision that denied service connection for bilateral hearing loss on the grounds of CUE is denied. 

DIC pursuant to 38 U.S.C.A. § 1318 is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


